Title: To Thomas Jefferson from Edmond Charles Genet, 18 June 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 18. Juin 1793. l’an 2e. de la République.

J’ai pris connoissance de la correspondance qui a eu lieu entre vous et mon prédécesseur relativement à des demandes de fonds qu’il a faites au Gouvernement fédéral pour acquitter certaines traites des administrateurs  de St. Domingue et procurer des vivres à cette Colonie. Je rends hommage, Monsieur, à la justesse des observations que vous avez transmises au citoyen Ternant au sujet de cette demande arrachée a sa circonspection par les pressantes instances des administrateurs de St. Domingue. Je conçois que cette requisition a du infiniment embarrasser votre Gouvernment et sous ce rapport Je sens toutes les obligations que nous lui avons d’avoir, comme vous l’avez exprimé vous même, moins consulté en y adhérant la prudence que l’amitié. Vous avez remarqué avec raison, Monsieur, que le décrêt qui affectoit aux besoins des Colonies 4. millions a prendre sur la dette des Etats Unis envers la France, n’étant point parvenu au Gouvernment fédéral revêtu des formes officielles d’usage, ne devoit point avoir une application aussi positive, aussi determinée que celle que les commissaires et les administrateurs de Saint Domingue lui ont donnée, et qu’il etoit vraisemblable que le Ministére français avoit eu recours pour subvenir aux besoins de cette Colonie à des opérations d’une autre nature que celles qui avoient eu lieu. En effet, Monsieur, les traites pour l’acquittement desquelles les commissaires de Saint Domingue pressés par des circonstances impérieuses ont en quelque sorte obligé le Citoyen Ternant à vous demander des fonds n’ont été autorisées ni par la Convention Nationale ni par le Conseil Éxécutif et Je dois même vous dire qu’il m’a été prescrit de ne payer sur les fonds mis à ma disposition que celles de ces traites qui auroient été acceptées par le Consul Laforest en vertu des ordres de mon prédécesseur. Mais en arrivant ici J’ai été instruit que ce Consul avoit recu du Ministre Plénipotentiaire l’ordre d’enregistrer toutes les traites emises par les administrateurs de Saint Domingue et de les payer sur les nouveaux fonds que le Gouvernement fédéral avoit accordés provisoirement, sur la base du décret du 26. Juin, quoiqu’il ne lui fut point notifié officiellement. Je n’ai pas cru, Monsieur, devoir arrêter subitement le payement de ces traites, dans l’espérance que le mode de remboursement de votre dette que vous avez mis à ma réquisition sous les yeux du Président des Etats Unis seroit adopté par lui, et me donneroit les moyens, 1°. de faire honneur aux traites enregistrées par ordre de mon prédécesseur et dont le payement avoit été ordonné par lui; 2e. de pourvoir en même tems aux besoins urgens de la France et de ses Colonies. Mais ayant été trompé dans mon attente par des motifs qu’il ne m’appartient pas d’examiner, Je me vois privé de l’avantage de concilier tous les interets et contraint de n’obéir qu’à l’empire des circonstances qui me prescrivent de suspendre le payement des traites coloniales et d’employer les fonds destinés à leur acquittement à des achats de vivres pour la France et pour ses Colonies. Cette disposition, Monsieur, ne doit allarmer ni les porteurs des traites enrégistrées ni ceux des autres traites émises et non enrégistrées  des administrateurs de Saint Domingue et des autres Colonies de la Republique française. La Nation remplira certainement envers eux les engagemens contractés par ses agens. Je sais qu’elle a destiné des fonds particuliers à cet objet; Je sais aussi que les Colonies ont fait des contributions en denrées pour remplir leurs obligations et pourvoir elles mêmes à une partie de leurs besoins et c’est d’aprés ces notions que Je me suis determiné a faire insérer dans les papiers publics l’avis ci joint dont le but est de calmer les inquiétudes des porteurs des traites que Je suis obligé d’écarter, et d’encourager les citoyens des Etats Unis à continuer de porter des secours a leurs freres les Républicans français des Antilles, dont le sors dépend de cet acte de générosité sans lequel les Colonies françaises pourroient se trouver reduites par la famine a passer sous une Gouvernement dont les principes commerciaux ne seroient assurément pas aussi avantageux aux Etats Unis que ceux qu’une politique eclairée et un attachement sans bornes pour le peuple americain nous ont fait embrasser.

Genet

